In an action, inter alia, to impose a constructive trust and to set aside the sale of a certain piece of real property as a fraudulent conveyance, the plaintiffs appeal from an order of the Supreme Court, Nassau County (Lally, J.), dated October 1, 2003, which denied their motion for summary judgment.
Ordered that the order is affirmed, with costs.
The plaintiffs failed to meet their burden of showing their entitlement to judgment as a matter of law by tendering sufficient evidence to eliminate any triable issue of fact. Since the plaintiffs’ proof was insufficient, the motion for summary judgment was properly denied regardless of the sufficiency of the opposing papers (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]). Florio, J.P, Krausman, Goldstein and Mastro, JJ., concur.